263 F.2d 838
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Ralph L. EDWARDS et al.
No. 16138.
United States Court of Appeals Eighth Circuit.
Jan. 6, 1959.

Thomas J. McDermott, Assoc.  Gen. Counsel, National Labor Relations Board, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Limbaugh & Limbaugh, Cape Girardeau, for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.